Citation Nr: 1448082	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-50 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1992 to April 1994.  While his discharge was under conditions other than honorable, VA determined his period of service was honorable for VA purposes.  See June 2009 Administrative Decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board has remanded this case multiple times, most recently in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives because, while the Veteran was given an examination in March 2014, the examiner's opinion is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  

The record on appeal includes a March 2014 VA examiner's opinion that was based in part on a lack of treatment/complaint after the Veteran's 1994 separation from service until 2005; however, that rationale ignores evidence in the record that the Veteran's symptoms began prior to or in 2000.  See April 2007 Counseling Associates Treatment Records (noting diagnosis of mood disorder in December 2005); May 2007 Social Security Disability Report (reporting that his mental health issues first interfered with his ability to work in January 2000); June 2007 Counseling Associates Treatment Records (reporting feeling severely depressed "for years"); July 2009 Statement of Veteran's mother (reporting that the Veteran has had "mad fits" and would get into fights with coworkers during "all of his adult life").  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In other words, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  The examiner should comment on the Veteran's statements and the other cited evidence in this context.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, St. Vincent Doctor's Hospital, the Center for Behavioral Health, and Counseling Associates dated since January 2013. 

2. Then, obtain an addendum opinion from the February 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any acquired psychiatric disorder.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in VBMS that is not already of record.  The examiner should review the claims file and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that, using the DSM-IV, the Veteran has bipolar disorder and/or a personality disorder.

The examiner MUST consider:  (i) April 2007 Center for Behavioral Health Treatment Records (diagnosing the Veteran with bipolar disorder, mixed); (ii) August 2007 Counseling Associates Treatment Notes (diagnosing the Veteran with depressive disorder, intermittent explosive disorder, and personality disorder with antisocial features); (iii) November 2008 Social Security Disability Decision (finding the Veteran had the severe impairments of bipolar and personality disorders); (iv) May 2013 VA Treatment Records (diagnosing the Veteran with bipolar disorder, provisional, intermittent explosive disorder, alcohol abuse, caffeine abuse, personality disorder). 

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder that has been properly diagnosed during the period March 11, 2009 (the date of the Veteran's claim) to the present, using the DSM-IV, was incurred in service or is etiologically related to an in-service injury, event, or disease.

The examiner MUST consider:  (i) November 1992 Report of Medical History (denying depression or excessive worry and nervous trouble); (ii) November 1993 Report of Medical History (reporting depression or excessive worry and frequent trouble sleeping); (iii) November 1993 Report of Inquiry (attributing being absent without leave to indebtedness and trouble with supervisors); (iv) July 2009 Statement of Veteran's mother (reporting that the Veteran has had "mad fits" and would get into fights with coworkers during "all of his adult life").   

If a personality disorder is diagnosed, the examiner MUST discuss:

(c) whether there is any evidence of a superimposed acquired psychiatric disorder in service that resulted in a current acquired psychiatric disorder.

The opinion must consider all pertinent medical history, including symptoms listed in a November 1993 Report of Medical History and a November 1993 Report of Inquiry, as well as current VA treatment records documenting current treatment for psychiatric disability. 

(The Board recognizes that the AOJ is required to now utilize DSM-5, but the change to the regulation specifically excludes application to claims that are pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

